UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6880



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


LARRY BEVERLY GARLAND,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00263-HEH)


Submitted:     August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Beverly Garland, Appellant Pro Se. Angela Mastandrea-Miller,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Beverly Garland appeals the district court’s order

denying his motion filed under 18 U.S.C. § 3582(c)(2) (2000).          We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Garland, No. 3:05-cr-00263-HEH (E.D. Va.

Apr. 21, 2008).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2